Citation Nr: 0605458	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-20 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The appellant performed active duty for training from 
September 2, 1983 to March 7, 1984; for two days beginning on 
February 8, 1986; for two days beginning on March 1, 1986; 
for two days beginning on April 5, 1986; for six days 
beginning on August 31, 1986; for fifteen days beginning 
January 24, 1987; from June 6 to 19, 1987; and from April 30 
to May 11, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the appellant's request to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

The appeal was remanded by the Board in August 2003 for 
further development to include requesting that reports of 
electroencephalography and computerized tomography ordered by 
a VA doctor following a November 1998 examination be obtained 
and included in the appellant's claims file.

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 1996, the 
RO declined to reopen a claim of entitlement to service 
connection for residuals of a head injury.

2.  Evidence received since the RO's August 1996 rating 
decision is so significant that it must be considered to 
fairly decide the appellant's claim of entitlement to service 
connection for residuals of a head injury.




CONCLUSIONS OF LAW

1.  The RO's August 1996 decision which declined to reopen a 
claim of entitlement to service connection for residuals of a 
head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  Evidence received since the August 1996 rating decision 
is new and material and the appellant's claim of entitlement 
to service connection for residuals of a head injury has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
she should submit all pertinent evidence in her possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
appellant with the aforementioned notices.  In this instance, 
even though the appellant was not provided the aforementioned 
notice prior to the July 1999 decision, she was not 
prejudiced by such failure.  In this regard, written notice 
provided in July 2001 and September 2005 fulfill the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the parties to submit all 
pertinent evidence in their possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of appropriate examinations.  Hence, VA has fulfilled 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

New and material evidence

In an August 1996 rating decision the RO determined that the 
appellant had not submitted new and material evidence in 
order to reopen her claim of entitlement to service 
connection for residuals of a head injury.  The appellant did 
not appeal.  Under applicable law and VA regulations, that 
decision is final, and the appellant's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. §§ 
5108, 7105 (West 2002).

Under the regulation applicable to this case, i.e., 38 C.F.R. 
§ 3.156(a) (2001), in order to reopen this claim evidence 
must be added to the record which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

Although the RO determined that new and material evidence has 
been submitted to reopen the claim, the Board, in the first 
instance, must also rule on the question whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996)

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

On file at the time of entry of the August 1996 decision were 
primarily, as pertinent to this matter, the appellant's 
service medical records and notice of failure to report for a 
VA examination dated in May 1995.  

Evidence received since the August 1996 rating decision 
includes the following:

In May 1998, the appellant claimed entitlement to service 
connection for residuals of a head injury.  A VA examination 
was requested and accomplished in November 1998 but the July 
1999 rating decision declined to reopen the claim.  

A supplemental statement of the case dated in October 2005 
noted that the July 1999 RO decision which declined to reopen 
the claim because no new and material evidence had been 
submitted was "improper" since the VA examination was both 
new and material in that it had not been considered before 
and was pertinent to the issue at hand, i.e., whether the 
appellant suffered a head injury in service.  The October 
2005 supplemental statement of the case reopened the 
appellant's claim for service connection for residuals of a 
head injury.  

The Board agrees with the RO's decision to reopen the 
appellant's claim based on the November 1998 VA examination 
constituting new and material evidence.  The November 1998 
examination bears significantly and substantially upon the 
question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence is new and material, and 
the claim is reopened.  38 C.F.R. § 3.156 (2001).  Further 
consideration of the merits of the reopened claim is 
deferred, pending receipt of clarifying medical data as 
requested in the Remand portion of this document.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
head injury.  


REMAND

Based on the Board's decision to reopen the claim of 
entitlement to service connection for residuals of a head 
injury, further development, as set forth below, is necessary 
prior to the further consideration of the claim on the merits 
of the cited claim.  

The November 1998 VA examination noted the appellant's 
history and complaints and after a complete physical and 
neurological examination diagnosed a history of traumatic 
injuries in 1985 and 1987 with muscular pain and headaches 
followed by a subsequent work-related injury in 1989.  An 
electroencephalogram (EEG) and computed tomography (CT) scan 
were ordered to rule out evidence of some type of cerebral 
contusion or possible abnormal growth or tumor.  

A November 1998 CT scan was noted as normal; however, records 
show that "no action" was taken on the scheduled EEG.  
Therefore, the appeal must be remanded for a VA medical 
examination, which following the conduct of an EEG study, 
addresses what, if any, relationship exists between any head 
disability and her period of service.

Therefore, the appeal is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA examination.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests, to include an 
EEG, should be accomplished.  Thereafter, 
the examiner must address whether the 
appellant currently has any disability 
due to a head injury?  If so, the 
examiner must address whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that the current disability 
is the result of an in-service disease or 
injury?

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


